John D. DeloachAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                    December 29, 2014

                                   No. 04-14-00324-CR

                                THE STATE OF TEXAS,
                                      Appellant

                                             v.

                                   John D. DELOACH,
                                         Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 130556
                         Honorable Scott Roberts, Judge Presiding


                                      ORDER
Sitting:     Sandee Bryan Marion, Justice
             Marialyn Barnard, Justice
             Luz Elena D. Chapa, Justice (Not Participating)

      The Appellant’s Motion for Extension of Time to File Response is hereby GRANTED.
The Appellant’s response is due January 12, 2015.


                                                  _________________________________
                                                  Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of December, 2014.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court